                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                                   CRIMINAL ACTION
 MARCELLAS HOFFMAN,                                                  NO. 01-169

                          Defendant.



                                             OPINION

Slomsky, J.                                                                         July 6, 2021

I.     INTRODUCTION

       Pro se Defendant Marcellas Hoffman (“Defendant”), who is serving a 450-month sentence,

moves to modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the compassionate release

statute. (Doc. No. 321.) In his Motion (Doc. No. 321), Defendant requests “that he be released

and granted Compassionate Release.” (Id. at 16.) He argues that the Court should grant his Motion

because the conditions at his detention center and his underlying health place him at an increased

risk of harm from the COVID-19 pandemic. (See id. at 4-6.) Defendant also contends that his

release would be consistent with the 18 U.S.C. § 3553(a) sentencing factors because he has

rehabilitated himself during his incarceration. (See id. at 14.)

       The Government opposes Defendant’s Motion, citing the severity of Defendant’s

underlying offenses and his disciplinary record while incarcerated, his ability to manage his

medical condition while incarcerated, his service of less than half of his sentence, and the

numerous measures the Bureau of Prisons (“BOP”) has implemented to prevent the spread of

COVID-19 in its facilities. (See Doc. No. 333 at 11-25.) For reasons that follow, Defendant’s

Motion (Doc. No. 321) will be denied.


                                                  1
II.       BACKGROUND

          A.     Defendant’s Criminal History

          Defendant is presently incarcerated for conspiring to commit armed robbery during a drug

trafficking crime. (See Doc. No. 333 at 6.) In affirming his conviction on appeal, the Third Circuit

Court of Appeals summarized the “pertinent facts” of Defendant’s case:

          Juan Rosado ran a multi-million dollar drug organization distributing cocaine and
          heroin in Philadelphia and the surrounding areas. Hoffman was one of Rosado’s
          distributors. Hoffman began purchasing heroin and cocaine from Rosado in the
          summer of 2000. At the first drug sale, Hoffman bought 250 grams of cocaine for
          $7,000, paying cash for half the drugs and taking the other half on consignment. A
          few days later Hoffman told Rosado that he had “finished with the drugs” and that
          he wished to purchase more. At this second meeting Hoffman brought the $3,500
          due for the drugs he had purchased on consignment and an additional $7,000 to buy
          more drugs. At a later meeting, Hoffman informed Rosado that “he could get rid
          of a truckload of drugs in Virginia and that he just needed somebody that could
          supply him with good quantities and good price.” Hoffman thereafter bought
          narcotics from Rosado on many occasions for sale in Virginia.

          In early 2001, Hoffman decided to rob Rosado and enlisted the help of a former co-
          worker, Gary Oliver. Hoffman telephoned Rosado and told him that he was coming
          to Philadelphia with $30,000 to purchase 500 grams of heroin and a kilogram of
          cocaine. Oliver testified that on the morning of January 20, 2001, he drove to
          Hoffman’s house to pick him up and that when Hoffman came out of his house he
          was carrying a “bag with a couple of handguns in it and one of the butts of the guns
          was hanging out.” The two men then drove to Camden, New Jersey where they
          met Hoffman’s cousin [Gary McGahee].1 The three men then drove to meet
          Rosado at Porky’s Point restaurant.

          Rosado picked up 390 grams of heroin for Hoffman, but not the cocaine requested
          because he had decided he was not ready “to do any more business with
          [Hoffman].” Rosado decided to meet Hoffman at 5911 Frontenac Street, Rosado’s
          stash house. That evening, Rosado put the heroin in his truck and drove with his
          wife and mother-in-law to the Frontenac Street house. He sent David Vasquez, one
          of his employees, to meet Hoffman at Porky’s Point and bring him back to the
          Frontenac Street house.

          Vasquez did so and told Hoffman, Oliver, and [McGahee] to follow him to
          Frontenac Street. After arriving there, Hoffman gave one gun to Oliver, one to
          [McGahee], and kept one for himself. Hoffman and Oliver followed Vasquez into


1
      In its opinion, the Third Circuit referred to McGahee by his alternative name “Casbah.”
                                                   2
the house while [McGahee] waited outside. Rosado had not yet arrived. Once
inside, Hoffman gave Vasquez only $16,000, not the agreed upon $30,000. After
Vasquez demanded the remaining $14,000, Hoffman and Oliver pointed their guns
at Vasquez, and Hoffman handcuffed him and demanded to know where the drugs
and money were located. Vasquez answered that Rosado was bringing the drugs,
and he was then thrown on the floor and pistol whipped by Hoffman, who shot him
in the leg.

When Rosado arrived, he met Hoffman and they went to the second floor where
Hoffman pointed a gun at Rosado, showed him a badge, told him he was under
arrest and handcuffed him. Hoffman then demanded the drugs. Rosado told him
the drugs were in the truck and that he would get them. Before they went to the
truck, Hoffman searched Rosado and took $1,000 in cash, his credit cards, and his
license. At some point during this time Hoffman also took 800–900 grams of
cocaine from the kitchen.

After exiting the Frontenac Street house, Hoffman placed Rosado in his truck with
[McGahee] and walked towards Rosado’s truck. Rosado freed himself, jumped out
of Hoffman’s truck, and ran towards his own truck. Hoffman chased Rosado and
fired at him, hitting him once in the buttocks and grazing his leg. Rosado’s wife
began driving the truck towards the two men. Hoffman shot at the truck but ran out
of bullets. Rosado then jumped into the truck and drove away, but Rosado’s wife
noted the license plate number of Hoffman’s truck.

A short time later, Rosado’s truck was pulled over by police. Rosado informed the
police he had been the victim of a shooting and his wife gave the police Hoffman’s
license plate number. Based on information received from Rosado, the police then
searched the Frontenac Street house, where they discovered Vasquez and Oliver,
whom they detained, and recovered drugs, drug paraphernalia, and a loaded
firearm.

That evening, a police officer observed Hoffman’s truck run a red light in Camden,
New Jersey. The officer pulled Hoffman over and, as he approached, observed
Hoffman “making all kind[s] of movements in the vehicle.” The officer ordered
Hoffman to place his hands on the wheel, but Hoffman failed to comply. The
officer then asked for Hoffman’s documentation. Hoffman responded that he had
left the documents at a friend’s house. The officer ordered Hoffman to exit the car.
The officer testified that Hoffman became “rambunctious” and began to “push off.”
The officer then conducted a pat down and felt something in Hoffman’s upper left-
hand pocket. The officer shined his flashlight into the pocket and was able to see
it was a box of hollow-point ammunition. After securing Hoffman and [McGahee],
who was in the truck, the officer performed an inventory search of the truck and
found a loaded gun and several credit cards in the name of Roberto Roman, the
alias used by Rosado. The officer took Hoffman into custody. He later posted bail
and was released.



                                         3
        On January 25, 2001, the officer who had arrested Hoffman learned that there may
        have been an outstanding warrant for Hoffman or his vehicle. The officer went to
        the address Hoffman had given him and observed Hoffman on the street. When
        Hoffman saw the police he started to run but was caught and arrested. A federal
        warrant was issued for Hoffman on February 1, 2001, and he was transferred from
        state to federal custody on April 30, 2001. He was arraigned on May 7, 2001.

        Hoffman’s trial began on February 25, 2002. Prior to trial, the District Court had
        ruled that the government could not introduce evidence of Hoffman’s prior drug
        dealings with Rosado. Nevertheless, on the second day of trial, the government
        elicited testimony from which the jury could infer that Hoffman and Rosado had
        had prior drug dealings. As a result, the District Court granted a mistrial. Before
        the case was retired, Hoffman moved to dismiss the indictment on double jeopardy
        grounds. The District Court denied that motion and we affirmed on November 26,
        2002. The mandate was not issued until January 23, 2003.

United States v. Hoffman, 148 F. App’x 122, 124-26 (3d Cir. 2005) (second and seventh alterations

in original) (citations omitted).

        On March 6, 2003, a federal grand jury returned a Second Superseding Indictment against

Defendant charging him in six Counts with:

            1. Conspiracy to distribute heroin and cocaine, in violation of 21 U.S.C. § 846 (Count

                One);

            2. Attempt to possess with intent to distribute heroin, in violation of 21 U.S.C. § 846

                (Count Two);

            3. Using and carrying three firearms during and in relation to a drug trafficking crime,

                in violation of 18 U.S.C. § 924(c) (Count Three);

            4. Conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)

                (Count Four);

            5. Using and carrying three firearms during and in relation to a crime of violence, in

                violation of 18 U.S.C. § 924(c) (Count Five); and




                                                 4
            6. Being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g) (Count

                Six).

(See Doc. No. 333 at 6.) Defendant was convicted on all six Counts and sentenced to life

imprisonment. (See id. at 6-7.)

        After his sentencing, Defendant appealed, arguing his sentence was unconstitutional in

light of the United States Supreme Court decision in United States v. Booker, which severed United

States Sentencing Guidelines’ provisions from mandatory application. See Hoffman, 148 F. App’x

at 126; see also United States v. Booker, 543 U.S. 220, 258 (2005). Although the Third Circuit

affirmed Defendant’s convictions, it agreed that he should be resentenced in light of Booker. See

Hoffman, 148 F. App’x at 130-31. Thereafter, Defendant was resentenced to a total term of sixty-

five years’ imprisonment, including a twenty-five-year sentence on Count Five to run consecutive

with all other Counts, followed by nineteen years’ supervised release. (See Doc. No. 333 at 7-8.)

        Later on, the Third Circuit Court of Appeals granted Defendant authorization to file a

second or successive 28 U.S.C. § 2255 motion to challenge his § 924(c) conviction on Count Five

in accordance with the United States Supreme Court decision in United States v. Davis. See 139

S. Ct. 2319, 2336 (2019) (holding “crime of violence” language in 18 U.S.C. § 924(c)(3)(B)

unconstitutionally vague).2 The Government did not oppose Defendant’s Motion, and on March



2
    18 U.S.C. § 924(c) “authorizes heightened criminal penalties for using or carrying a
    firearm . . . ‘in furtherance of,’ any federal ‘crime of violence or drug trafficking crime.’”
    United States v. Davis, 139 S. Ct. 2319, 2324 (2019) (quoting 18 U.S.C. § 924(c)). Section
    924(c)(3) contains two definitions of a “crime of violence.” See § 924(c)(3). Section
    924(c)(3)(B) defines “crime of violence” as “an offense that is a felony and . . . that by its nature,
    involves a substantial risk that physical force against the person or property of another may be
    used in the course of committing the offense.” § 924(c)(3)(B). However, in Davis, the Supreme
    Court held that Section 924(c)(3)(B)’s “crime of violence” definition is unconstitutionally
    vague. See Davis, 139 S. Ct. at 2336. The practical import of Davis is that courts are now
    tasked with determining whether a prior conviction falls within the “crime of violence”
    definition in § 924(c)(3)(A): “an offense that is a felony and . . . has as an element the use,
                                                    5
4, 2020, the Court vacated Defendant’s judgment on Count Five. (See Doc. Nos. 304-305.) On

June 17, 2021, the Court resentence Defendant to a total term of 450 months’ imprisonment,

followed by eight years’ supervised release. (See Doc. Nos. 353; 354 at 3-4.)

       Presently, Defendant has served approximately 20 years of his sentence. (See Doc. No.

333 at 9.) He was serving his sentence at United States Penitentiary, Lee (“USP Lee”) in Lee

County, Virginia, but he has been transferred to the Federal Detention Center, Philadelphia (“FDC

Philadelphia”) for his resentencing.   (See id. at 9.) According to the Government, while

incarcerated, Defendant has committed nineteen disciplinary infractions, which include possession

of heroin, a dangerous weapon, a hazardous tool (three times), alcohol, and unauthorized items

(three times). (See id. at 10.)

       Aside from his present offenses, Defendant has an extensive criminal history. He has three

prior felony drug trafficking convictions, an armed robbery conviction and four juvenile

convictions. (See id. at 9.) He committed the offenses that resulted in his present incarceration

while on parole in the Commonwealth of Virginia. (See id.)

       B.      Defendant’s Pro Se Motion for Compassionate Release

       On March 30, 2020, while incarcerated at USP Lee, Defendant sent a request for

compassionate release to the Warden at USP Lee. (See id. at 11.) On April 18, 2020, the Warden




   attempted use, or threatened use of physical force against the person or property of
   another . . . .” § 924(c)(3)(A).

   Regarding Defendant Hoffman, he and the Government “agree[d] that [Defendant]’s
   conviction” under § 924(c) “is unconstitutional because the predicate offense—conspiracy to
   commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951—is not categorically a crime of
   violence after Davis.” (Doc. No. 304 ¶ 4.) Thus, the Government did not oppose the Court
   granting Defendant relief under 28 U.S.C. § 2255 regarding his § 924(c) conviction, and he has
   been resentenced on his remaining convictions, as noted infra. (See id. ¶ 5; Doc. No. 305.)


                                               6
denied his request. (See id.) Thereafter, on December 10, 2020, Defendant filed the instant pro se

Motion for Compassionate Release, requesting “that he be released and granted Compassionate

Release.” (Doc. No. 321 at 16.)

        In his Motion, Defendant contends that his Type II diabetes, high cholesterol, blood clots,

obesity, hip enthesopathy,3 flat footedness, hyperlipidemia, myositis,4 and kidney damage create a

“danger to [his] health” if he were to contract COVID-19. (Id. at 6; see also id. at 4.) He argues

that, in light of the COVID-19 pandemic, his medical condition and the conditions at FDC

Philadelphia are extraordinary and compelling reasons to warrant his release. (See id. at 6.)

Further, Defendant claims that a modification of his sentence is consistent with the 18 U.S.C.

§ 3553(a) sentencing factors because he has rehabilitated himself while incarcerated by

participating in over twenty programs. (See id. at 14.) Additionally, on December 23, 2020,

Defendant sent a letter to the Court stating that he contracted COVID-19 and was placed in

quarantine. (See Doc. No. 322 at 1.)

        On February 5, 2021, the Government filed a Response to Defendant’s Motion. (Doc. No.

333.) In its Response, the Government argues that Defendant’s high cholesterol, blood clots, hip

enthesopathy, flat footedness, hyperlipidemia, myositis, and kidney damage are not extraordinary

and compelling reasons for his release because these medical conditions are not COVID-19 risk

factors. (See id. at 19-20.) The Government admits that Defendant’s Type II diabetes and obesity




3
    “Enthesopathy is an umbrella term for conditions” wherein tendons and ligaments “get inflamed
    and become painful because of injury, overuse, or disease.” Enthesopathy and Enthesitis,
    WEBMD (June 30, 2021), https://www.webmd.com/arthritis/psoriatic-arthritis/enthesitis-
    enthesopathy.
4
    “Myositis refers to any condition causing inflammation in muscles. Weakness, swelling, and
    pain are the most common myositis symptoms.” Myositis, WEBMD (June 30, 2021),
    https://www.webmd.com/a-to-z-guides/myositis-symptoms-treatments-prognosis#1.
                                                 7
are COVID-19 risk factors and “permit consideration for compassionate release.” (Id. at 20.) It

contends, however, that his diabetes and obesity “are appropriately managed” at FDC Philadelphia.

(Id. at 21.) Further, the Government questioned whether Defendant contracted COVID-19 because

he attended a January 4, 2021 video hearing, meaning he was not quarantined as of that date, and

appeared asymptomatic. (See id. at 10.) But Defendant’s medical records do confirm that he

contracted the virus on December 19, 2020. (See Doc. No. 340 at 2.)

       The Government also argues that the § 3553(a) sentencing factors do not justify

Defendant’s compassionate release. (See Doc. No. 333 at 21-22.) In support of this position, it

highlights Defendant’s violent criminal acts during the commission of his present offenses, his

extensive criminal history, and his disciplinary infractions while incarcerated. (See id.) The

Government also recounts BOP policies enacted to prevent the spread of COVID-19 and the

“extensive mitigation steps” taken at FDC Philadelphia, despite a COVID-19 outbreak there in

October 2020. (Id. at 14; see also id. at 11-15.)

       Finally, on March 1, 2021, Defendant filed a Reply to the Government’s Response in

Opposition. (Doc. No. 339.) In his Reply, Defendant affirms his COVID-19 diagnosis with

updated medical records and further discusses the implementation of BOP COVID-19 policies at

FDC Philadelphia. (See id. at 10-12, 15-27; see also Doc. No. 340 at 2.) Next, he contests the

Government’s arguments on his nature and history by objecting to any reference to his prior

juvenile and adult convictions, disputing the accuracy of his disciplinary infractions during his

incarceration, and listing his rehabilitation efforts. (See id. at 3-9, 14, 30-31.) Lastly, he relies on

his “serv[ing] [a] substantial amount” of his sentence. (See id. at 33; see also id. at 2.)




                                                    8
III.    DISCUSSION

        A.      The Analytical Framework Regarding Motions for Compassionate Release
                Pursuant to § 3582(c)

        Generally, a district court “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). There are, however, “a few narrow exceptions” to this general

“rule of finality[,]” Freeman v. United States, 564 U.S. 522, 526 (2011), including the

compassionate release statute, § 3582(c)(1)(A). As amended by the recently enacted First Step

Act, § 3582(c)(1)(A) empowers a district court to modify a term of imprisonment on a defendant’s

motion after the defendant has exhausted his administrative remedies.5 See § 3582(c)(1)(A)(i).

The statute provides, in part, that a court:

                [M]ay reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does
                not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in [§ 3553(a)]
                to the extent that they are applicable, if it finds that—



5
    A defendant may file a motion for compassionate release directly with a district court after he
    “has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion
    on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
    of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); see also United
    States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020) (holding prisoner need not fully exhaust
    administrative rights if thirty days pass from warden’s receipt of compassionate release
    request). In other words, before a defendant can make such a request to the court, he “must at
    least ask the Bureau of Prisons (BOP) to do so on [his] behalf and give [the] BOP thirty days to
    respond[,]” United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020), and if the BOP does respond
    adversely within the thirty days, to then exhaust any available administrative appeals during
    that period. See § 3582(c)(1)(A).

    Here, Defendant has met the exhaustion requirement before filing his Motion. On March 30,
    2020, he sent a request for compassionate release to the Warden at USP Lee where he was
    housed when he made his initial request. (See Doc. No. 333 at 11.) On April 18, 2020, the
    Warden denied Defendant’s request. (See id.) On December 10, 2020, over thirty days after
    Defendant submitted his initial request, he filed the instant Motion for Compassionate Release.
    (Doc. No. 321.) Because the Warden at USP Lee received and denied Defendant’s request and
    over 30 days have passed between Defendant’s request and the filing of the instant Motion, he
    has met the exhaustion requirement.
                                                    9
                         (i) extraordinary and compelling reasons warrant such a
                             reduction; . . .

               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission[.]

§ 3582(c)(1)(A). Congress, however, has not defined the term “extraordinary and compelling

reasons,” except to the extent that “[r]ehabilitation of the defendant alone” is insufficient to

constitute an extraordinary and compelling reason. 28 U.S.C. § 994(t). Instead, Congress

delegated the authority to define “extraordinary and compelling reasons” to the United States

Sentencing Commission. Section 1B1.13 of the Sentencing Guidelines explains that a sentence

reduction under § 3582(c)(1)(A) may be ordered where a court determines:

               [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), . . .
               that—

                         (1) (A) Extraordinary and compelling reasons warrant the
                             reduction; . . .

                         (2) the defendant is not a danger to the safety or any other
                             person or to the community, as provided in 18 U.S.C.
                             § 3142(g); and

                         (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Application Note 1 to § 1B1.13 discusses the meaning of “extraordinary and compelling

reasons,” and lists three specific qualifying circumstances: (1) a defendant’s medical condition, (2)

age, or (3) family circumstances. § 1B1.13, n.1(A)-(C). This Note states:

               Provided the defendant [is not a danger to the safety of any person
               or to the community], extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant

                   (i)      The defendant is suffering from a terminal illness (i.e., a
                            serious and advanced illness with an end of life

                                                  10
                 trajectory). A specific prognosis of life expectancy (i.e.,
                 a probability of death within a specific time period) is
                 not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.

   (ii)          The defendant is—

          (I)        suffering from a serious physical or mental
                     condition,

          (II)       suffering from a serious functional or cognitive
                     impairment, or

          (III)      experiencing deteriorating physical or mental health
                     because of the aging process,

          that substantially diminishes the ability of the defendant to
          provide self-care within the environment of a correctional
          facility and from which he or she is not expected to recover.

(B) Age of the Defendant. The defendant

    (i)          is at least 65 years old;

    (ii)         is experiencing a serious deterioration in physical or
                 mental health because of the aging process; and

    (iii)        has served at least 10 years or 75 percent of his or her
                 term of imprisonment, whichever is less.

(C) Family circumstances.

   (i)           The death or incapacitation of the caregiver of the
                 defendant’s minor child or minor children.

   (ii)          The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the only
                 available caregiver for the spouse or registered partner.




                                        11
Id. Application Note 1 further provides a “catch-all” provision, which allows a court to modify a

sentence for “extraordinary and compelling reason[s] other than, or in combination with, the

reasons described in subdivisions (A) through (C).” § 1B1.13 n.1(D).6

        The Application Notes only provide “helpful guidance” and are “not ultimately

conclusive . . . .” United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (quoting

United States v. Fox, No. 14-03, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July 11, 2019)).

Since the Sentencing Commission has not yet amended § 1B1.13 or its commentary to account for

the First Step Act, a district court has the authority to independently assess whether there are

extraordinary and compelling reasons warranting a sentence reduction under                          §

3582(c)(1)(A). See Rodriguez, 451 F. Supp. 3d at 395.

        In general, however, “[i]n the context of the current global pandemic, [c]ourts around the

country have [only] granted compassionate release where the defendant suffers from a serious

condition that increases the likelihood of severe consequences from COVID-19.” United States v.

Somerville, 463 F. Supp. 3d 585, 596 (W.D. Pa. 2020) (internal quotation omitted) (quoting United

States v. Brooks, No. 07-20047, 2020 U.S. Dist. LEXIS 85671, at *14 (C.D. Ill. May 15, 2020)).

In the Third Circuit, this means that “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In addition, “[m]ost, though

not all, of the cases where compassionate release has been granted also involved some showing

that COVID-19 is actually present, usually to a significant degree, in the facility where the prisoner



6
    Although by its express language § 1B1.13 applies to motions brought by the Director of the
    BOP, the current consensus is that the First Step Act removed this requirement. See generally
    United States v. Rodriguez, 451 F. Supp. 3d 392, 398 (E.D. Pa. 2020) (considering whether a
    defendant bringing a direct-to-court motion for compassionate release demonstrated
    “extraordinary and compelling reasons” and using § 1B1.13 as “helpful guidance.”).
                                                 12
is incarcerated.” Somerville, 463 F. Supp. 3d at 596. Thus, “a prisoner seeking release due to

COVID-19 must at least show: (1) a sufficiently serious medical condition, or advanced age,

placing the prisoner at a uniquely high risk of grave illness or death if infected by COVID-19; and

(2) an actual, non-speculative risk of exposure to COVID-19 in the facility where the prisoner is

held.” Id. at 596-97.

       If a district court determines that an extraordinary and compelling reason exists, it must

then weigh that reason against the § 3553(a) factors to determine if a sentence reduction is

warranted and, if so, the extent of such reduction. See id. at 588 (“[T]he Court must weigh [the]

extraordinary circumstances against the ordinary sentencing factors under 18 U.S.C. § 3553(a).”).

Section 3553(a) establishes factors for a court to consider in initially imposing a sentence. Not

every factor is applicable, however, when considering a motion for compassionate release. In the

instant case, the applicable factors are:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—

                        (A) to reflect the seriousness of the offense, to promote respect for
                            the law, and to provide just punishment for the offense;

                        (B) to afford adequate deterrence to criminal conduct;

                        (C) to protect the public from further crimes of the defendant; and

                        (D) to provide the defendant with needed educational or vocational
                            training, medical care, or other correctional treatment in the
                            most effective manner[.]

                    . . . [and]

               (6) the need to avoid unwarranted sentence disparities among defendants
                   with similar records who have been found guilty of similar conduct[.]




                                                 13
§ 3553(a)(1)-(2), (6). Therefore, if a balance of a defendant’s extraordinary and compelling

reasons with the § 3553(a) factors support a reduced sentence, and that reduction is consistent with

applicable policy statements of the Sentencing Commission, a court may reduce a defendant’s

prison term, modify the terms of supervised release, or both.

        B.      Defendant’s Motion for Compassionate Release Will Be Denied

        Defendant’s Motion will be denied. First, only Defendant’s Type II diabetes and obesity

present particularized vulnerability to COVID-19. Although diabetes and obesity are COVID-19

risk factors, they are not extraordinary and compelling reasons warranting Defendant’s release

because his conditions are appropriately managed while Defendant is incarcerated. Second, the

relevant § 3553(a) factors weigh against a reduction or modification of his sentence. 7 Each of

these matters is discussed in turn.

                1.      Defendant Does Not Show an Extraordinary and Compelling Reason
                        for His Release

        None of Defendant’s medical conditions present an extraordinary and compelling reason

for his release, even though he has shown that the existence of COVID-19 at FDC Philadelphia is

more than merely speculative.8 In his Motion, Defendant contends that his Type II diabetes, high



7
    Because the Court will deny Defendant’s Motion for the reasons given, it is not necessary to
    determine whether a reduction in Defendant’s sentence is also consistent with applicable policy
    statements of the Sentencing Commission.
8
    There is an actual, non-speculative risk of contracting COVID-19 at FDC Philadelphia. The
    Government concedes that FDC Philadelphia suffered a COVID-19 outbreak in October 2020
    that resulted in approximately 240 infections, nearly one-fourth of the entire inmate population.
    (See Doc. No. 333 at 14.) The Government also notes that, as of the date of the filing of its
    Response, there were seven reported COVID-19 cases at the detention center. (See id.) The
    past COVID-19 outbreak and current infections show that a risk of infection is still present at
    FDC Philadelphia. The Court notes, however, that the BOP has implemented precautions to
    quarantine infected and symptomatic inmates to contain the virus’s spread, including the
    vaccination of prisoners. (See id. at 11-15.)


                                                 14
cholesterol, blood clots, obesity, hip enthesopathy, flat footedness, hyperlipidemia, myositis, and

kidney damage create a “danger to [his] health” if he were to contract COVID-19. (Doc. No. 321

at 6; see also id. at 4.) In its Response, the Government notes that only Defendant’s Type II diabetes

and obesity are COVID-19 risk factors that “permit consideration for compassionate release.” (Id.

at 20.) It states, however, that his diabetes and obesity are not extraordinary and compelling

reasons for Defendant’s release because they “are appropriately managed” at FDC Philadelphia.

(Doc. No. 333 at 21.) Finally, Defendant provides medical records showing that he tested positive

for COVID-19 on December 19, 2020. (See Doc. No. 340 at 2.) The Court will first address

Defendant’s Type II diabetes and obesity, and it will then discuss Defendant’s other medical

conditions and COVID-19 diagnosis.

                       i.         Defendant’s Type II Diabetes and Obesity

        First, of Defendant’s alleged medical conditions, only Type II diabetes and obesity have

been classified by the Centers for Disease Control and Prevention (“CDC”) as conditions that can

increase the risk of severe illness from COVID-19 infection.9 See People with Certain Medical

Conditions, CENTERS         FOR    DISEASE   AND    CONTROL PREVENTION          (May     13,   2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. Despite being classified as COVID-19 risk factors, Defendant’s diabetes and

obesity appear well managed while he is incarcerated. (See Doc. Nos. 333 at 20-21; 334.)

Defendant takes Metformin to treat his diabetes and he is only slightly more obese than he was



9
    The CDC notes that a Body Mass Index (“BMI”) of 30 kg/m2 or greater constitutes obesity and
    is an actual COVID-19 risk factor. See People with Certain Medical Conditions, CENTERS FOR
    DISEASE AND CONTROL PREVENTION (May 13, 2021), https://www.cdc.gov/coronavirus/2019-
    ncov/need-extra-precautions/people-with-medical-conditions.html. Defendant is 71 inches tall
    and weighs 255 pounds. (See Doc. No. 333 at 20.) Based on his height and weight, Defendant’s
    BMI is 35.6 kg/m2, which is above the CDC’s obesity threshold. (See id.)


                                                   15
when he committed his crimes. (See Doc. No. 333 at 10.) Moreover, courts have routinely denied

compassionate release based on diabetes and obesity alone. See, e.g., United States v. Bermudez,

No. 05-044, 2020 WL 7338556, at *5-6 (E.D. Pa. Dec. 14, 2020) (denying compassionate release

despite defendant’s BMI of 61.9 kg/m2); United States v. Williams, No. 15-471, 2020 WL

4756743, at *5 (E.D. Pa. Aug. 17, 2020) (holding obesity with BMI of 31.5 kg/m2 does not meet

extraordinary and compelling reasons for release); United States v. Whiteman, No. 15-298, 2020

WL 4284619, at *1 (E.D. Pa. July 27, 2020) (finding mild obesity and hypertension fall short of

extraordinary and compelling reasons for release); United States v. Hodges, No. 14-28, 2020 WL

7047304 (E.D. Tex. Nov. 30, 2020) (holding Type II diabetes did not meet an extraordinary and

compelling reason for compassionate release); United States v. Iezzi, No. 17-157, 2020 WL

4726582, at *11 (W.D. Pa. Aug. 4, 2020) (denying compassionate release despite defendant’s “very

serious” medical conditions that included Type II diabetes). For these reasons, Defendant’s Type

II diabetes and obesity are not extraordinary and compelling reasons for his release.

                       ii.    Defendant’s Other Medical Conditions and
                              COVID-19 Diagnosis

       Next, the CDC has not classified high cholesterol, blood clots, hip enthesopathy, flat

footedness, hyperlipidemia, myositis, or kidney damage as COVID-19 risk factors. See People

with Certain Medical Conditions, supra. Additionally, Defendant does not show how these

conditions would increase his risk of severe illness if he contracted COVID-19, and they appear

to be appropriately managed during his incarceration. (See Doc. Nos. 333 at 21; 334.) For these

reasons, Defendant’s other medical conditions do not present extraordinary and compelling

reasons for his release.

       Finally, on December 19, 2020, Defendant tested positive for COVID-19. (See Doc. Nos.

322 at 1; 340 at 2.) Despite the positive test, Defendant did not present evidence of a severe


                                                16
reaction to the disease or how his diagnosis would present an increased risk to him should he be

reinfected. Moreover, Defendant does not claim that he suffers from adverse effects from his

infection.    For these reasons, his alleged COVID-19 diagnosis also does not present an

extraordinary and compelling reason for his release.

                 2.     The § 3553(a) Sentencing Factors Do Not Weigh in Favor
                        of Defendant’s Release

         Turning to the § 3553(a) sentencing factors and their application to Defendant, the relevant

sentencing factors counsel against Defendant’s compassionate release at this time. First, the Court

has examined the nature and circumstances of the offense and Defendant’s history and

characteristics. See § 3553(a)(1). Defendant has a history of committing violent drug and robbery

offenses. Presently, he is incarcerated for conspiring to commit drug crimes and robbery while

armed. See Hoffman, 148 F. App’x at 124-25. Defendant shot two individuals during the

commission of the offenses. See id. at 125. In addition, he has three prior felony convictions for

drug trafficking crimes and armed robbery. (See Doc. No. 333 at 9.) Most tellingly, his criminal

history did not deter him from engaging in the drug and robbery crimes for which he is presently

incarcerated, which he committed while on parole in the Commonwealth of Virginia. (See id.)

Moreover, although his positive rehabilitation efforts while incarcerated are commendable,10 given

his criminal history, there is no assurance that Defendant would be deterred from committing

additional crimes if released.11 In sum, he is still a danger to the community.



10
     (See Doc. No. 339 at 8-9.)
11
     The Government also notes that Defendant has nineteen disciplinary infractions during his
     incarceration, which include possession of heroin, a dangerous weapon, a hazardous tool (three
     times), alcohol, and unauthorized items (three times). (See Doc. No. 333 at 10.) In his Reply,
     Defendant contests the accuracy of these infractions. (See Doc. No. 339 at 4-7.) Because of
     this dispute, the Court will not consider Defendant’s alleged infraction history in deciding his
     Motion for Compassionate Release.
                                                  17
         Second, the Court has also considered whether Defendant’s release would reflect the

seriousness of the offenses, promote respect for the law, provide just punishment, afford adequate

deterrence, and protect the public from further crimes by him. See § 3553(a)(2)(A)-(C). On June

17, 2021, the Court resentenced Defendant to a total term of 450 months’ imprisonment. (See Doc.

No. 354 at 3.) His new sentence was based in part on the Court’s analysis of the § 3553(a) factors,

including the purposes listed in § 3553(a)(2). Defendant has served approximately half of his

amended sentence,12 and the magnitude of his crimes and his criminal history warrant the sentence

he is serving. (See Doc. No. 333 at 9.) At this time, a reduction in his sentence would not serve

any of the above considerations.13

         Finally, the Court has considered the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct. See § 3553(a)(6).

Defendant received a sentence below the range set by the Sentencing Guidelines, which Congress

created to address sentencing disparities. Based on Defendant’s base offense level and criminal

history score, the applicable guideline range prescribed a sentence of 480 months to life

imprisonment. (See Doc. No. 333 at 9.) At sentencing, however, the Court varied downward and




12
     Defendant has served approximately 240 months of his total term of 450 months’ imprisonment.
     (See Doc. Nos. 333 at 9; 354 at 3.)
13
     In United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020), the Third Circuit held the
     following regarding 18 U.S.C. § 3582(c)(1)(A) and its requirement that a court reviewing a
     motion for compassionate release consider the § 3553(a) factors to the extent they are
     applicable:

                Because a defendant’s sentence reflects the sentencing judge’s view
                of the § 3553(a) factors at the time of sentencing, the time remaining
                in that sentence may—along with the circumstances underlying the
                motion for compassionate release and the need to avoid unwarranted
                disparities among similarly situated inmates—inform whether
                immediate release would be consistent with those factors.
                                                 18
sentenced Defendant to a total term of 450 months’ imprisonment. Any further reduction would

not reflect the Sentencing Commission’s goal of avoiding unwarranted sentence disparities among

similarly situated defendants and ensuring consistent punishment for similar offenses. Thus, none

of the applicable § 3553(a) factors favor Defendant’s release.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release (Doc. No. 321)

will be denied. An appropriate Order follows.




                                                19
